Citation Nr: 0016485	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of blunt head injury, including headaches, 
dizziness, and difficulty concentrating.

2.  Entitlement to an initial rating in excess of 10 percent 
for injury to the left forehead with scar.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an effective date earlier than September 
27, 1995 for the award of service connection for residuals of 
blunt head injury, including headaches and a forehead injury 
with scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Houston Regional Office (RO).  In August 1999, the 
veteran testified at a Board hearing at the RO.

At his August 1999 hearing, the veteran referred to 
symptomatology such as dizziness and loss of concentration, 
which he claimed was due to his in-service blunt head injury.  
His representative requested that the Board refer claims of 
service connection for these symptoms to the RO for initial 
adjudication.  However, service connection is already in 
effect for residuals of head trauma, manifested by purely 
subjective symptoms.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045-9304 (1999) (rating criteria for purely subjective 
complaints such as headache, dizziness, insomnia, etc.).  
Thus, the Board will consider these symptoms in evaluating 
the veteran's claim for an initial rating in excess of 10 
percent for the residuals of blunt head injury.  

Also raised at the hearing was a claim of service connection 
for a visual disability, including diplopia.  Since this 
matter has not as yet been adjudicated, and as it is not 
inextricably intertwined with the issue on appeal, it is 
referred to the RO for initial consideration.

FINDINGS OF FACT

1.  The veteran's purely subjective residuals of blunt head 
injury consist of dizziness and imbalance, difficulty 
concentrating, and constant head pain, nonprostrating in 
nature; dementia due to head trauma has not been shown.

2.  The residuals of left forehead injury consist of facial 
numbness and a nondisfiguring, nontender scar which is 
productive of no limitation of function; there is no 
competent medical evidence of severe incomplete paralysis of 
the seventh cranial (facial) nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of blunt head injury, including 
headaches and dizziness, have not been met at any time since 
the award of service connection for that disability.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.124a, Diagnostic Codes 8045-9304 (1999).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of left forehead injury with scar have 
not been met at any time since the award of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.118, 4.124a, Diagnostic Codes 
8100, 8207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. 5107.  Therefore, 
VA has a duty to assist in the development of facts pertinent 
to the claims.  Consistent with such duty, the veteran was 
afforded VA neurological examination in October 1997.  The 
Board finds that the report of that examination is 
sufficiently detailed and adequately address the specific 
criteria set forth in the Rating Schedule.  Cf. Massey v. 
Brown, 7 Vet. App. 204 (1994).  Moreover, neither he nor his 
representative has identified any additional outstanding 
evidence which may support his claim.  In fact, the veteran 
has indicated that he has never received medical treatment 
for any of his service-connected head trauma residuals.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist as 
mandated by 
38 U.S.C.A. § 5107(a).

I.  Factual Background

The veteran's service medical records indicate that in 
November 1977, he sustained a forehead laceration requiring 
21 stitches after he was hit in the head with a tire rim.  On 
follow-up examination in April 1978, a well-healed scar over 
the left eye was observed.  He reported that he was 
experiencing headaches.  Neurological examination was normal.  
The assessment was post-traumatic headaches.

In March 1980, following his separation from service, the 
veteran submitted a claim for VA disability benefits.  
Specifically, he indicated that he had been hit in the head 
in service with a split ring and experienced constant 
headaches.

By March 1980 letter to his address of record, the RO asked 
the veteran to submit additional evidence in support of his 
claim.  He did not respond.  In April 1980, he was scheduled 
for VA medical examination relative to his claim, but he 
failed to report.  In May 1980, the RO notified him that his 
claim had been denied.

In September 1995, the veteran submitted another claim of 
service connection for residuals of head injury.  In 
connection with his claim, he had a VA medical examination in 
October 1997 at which he reported receiving "40 stitches 
placed on the outside and 30 stitches placed on the inside" 
of his head.  He indicated that he currently had numbness of 
the left forehead and headaches occurring about three times 
weekly, as well as "near fainting spells" or dizziness.  He 
denied ever seeking any medical treatment for his condition 
after service and indicated that he had lost no time from 
work.  On examination, there was a well-healed scar over the 
left frontal area of the forehead with decreased sensation.  
He also reported unexplained decreased sensation in the left 
lower face, from his cheek and chin in areas of no trauma.  
Cranial nerves II-XII were otherwise unremarkable.  The 
veteran had no facial drooping, the tongue and uvula were in 
the midline, and reflexes were symmetric.  Skull X-ray study 
was normal.  The impression was status post blunt head trauma 
to the left forehead.  The examiner indicated that the 
veteran's complaints of head pain and near fainting spells 
were difficult to relate to the in-service injury, although 
his forehead numbness was obviously related.

By January 1998 rating decision, the RO granted service 
connection for residuals of injury to the left forehead with 
scar, status post blunt head trauma, and assigned an initial 
10 percent rating under Diagnostic Codes 8045-8207.  The 
veteran appealed the RO determination, arguing that an 
increased rating was warranted in light of symptoms such as 
headaches and dizziness.

By January 1999 rating decision, the RO determined that the 
January 1998 rating decision was clearly and unmistakably 
erroneous in failing to assign a separate 10 percent rating 
for headaches, status post blunt head trauma, effective 
September 27, 1995.  Thus, a separate 10 percent rating was 
assigned under Codes 8045-9304.  Thereafter, the veteran 
continued his appeal, arguing that he had severe, recurring 
problems as a result of his disabilities.  

At his August 1999 hearing, the veteran testified that he had 
constant head pains, as well as symptoms such as staggering, 
trouble concentrating, tinnitus, and double vision.  He 
indicated that all of his symptoms made it difficult for him 
to concentrate; therefore, he occasionally missed school 
because of his symptoms.  


II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently, the U.S Court of Appeals for Veterans Claims 
(the Court) held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Diagnostic Code 8045 pertains to brain disease due to trauma, 
and with purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304 (dementia due to head trauma).  Id.  The 10 percent 
rating may not be combined with any other rating for 
disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Id.  

III.  Analysis

The RO has rated the purely subjective residuals of the 
veteran's blunt head trauma (including headaches) as 10 
percent disabling under Diagnostic Codes 8045-9304.  As set 
forth above, that rating is specified for purely subjective 
complaints attributable to brain trauma.  A rating in excess 
of 10 percent is not assignable under Code 9304 in the 
absence of a diagnosis of multi-infarct dementia.  In this 
case, the veteran has reported headaches, dizziness, and 
difficulty concentrating, and states that these symptoms are 
residuals of his in-service head trauma.  The medical 
evidence of record, however, is entirely negative for a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Accordingly, assignment of an evaluation in excess 
of 10 percent may not be made.  

The Board notes that during the pendency of this appeal, VA 
amended the schedular criteria for evaluating mental 
disorders, including criteria to be utilized in the rating of 
dementia due to head trauma under Code 9304.  In this case, 
despite the changes to Code 9304, no change involving 38 
C.F.R. § 4.124a, Code 8045, has been effected and it is that 
regulation, without regard to the current or former version 
of Code 9304, that is dispositive of this matter.  Again, a 
rating in excess of 10 percent is assigned under Code 8045 
only when there is a showing of multi-infarct dementia from 
brain trauma.  As demonstrated by the evidence of record, 
that requirement has not been met.  Thus, further discussion 
of the changes brought about by the revision of 38 C.F.R. § 
4.130, Code 9304 is not necessary.

The Board has also considered rating the veteran's headaches 
by analogy to migraine headaches under Code 8100.  Under 
these criteria, 10 percent rating is assigned for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  The next higher 
evaluation of 30 percent requires characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum schedular evaluation of 50 
percent requires headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Code 8100 
(1999).

The record does not support a rating in excess of 10 percent 
for headaches under Diagnostic Code 8100.  When examined by 
VA in October 1997, the veteran reported that he had 
headaches three times weekly.  At his August 1999 hearing, he 
indicated that he had constant head pain.  However, the Board 
observes that the veteran has denied ever seeking medical 
treatment or losing time from work as a result of his 
headaches.  Additionally, there is no indication in the 
record that he has ever been diagnosed with migraine 
headaches.  As noted, the applicable rating criteria link the 
ratings for migraine headaches to two elements:  severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific prostrating character.  In this case, the Board 
finds that the intensity of the veteran's headaches have not 
been shown to rise to the level of prostrating migraines, 
such to warrant a rating in excess of 10 percent under Code 
8100.

In addition to the 10 percent rating for purely subjective 
symptoms, the RO has assigned a separate 10 percent rating 
for residuals of injury to the left forehead with scar, under 
Code 8207, pertaining to disability of the seventh (facial) 
cranial nerve.

Under that diagnostic code, a 10 percent rating is assigned 
for moderate incomplete paralysis of the seventh (facial) 
cranial nerve.  A 20 percent rating is assigned for severe 
incomplete paralysis of the seventh (facial) cranial nerve, 
and a 30 percent rating is assigned for complete paralysis of 
the seventh (facial) cranial nerve.  Evaluation is dependent 
on relative loss of innervation.  38 C.F.R. § 4.124a, Code 
8207 (1999).

On review of the evidence of record, the Board finds that the 
criteria for a rating in excess of 10 percent under the 
applicable diagnostic code have not been met.  The veteran's 
disability is characterized primarily by a well-healed scar 
over the left frontal area of the forehead, with decreased 
sensation; he also reports decreased sensation in the left 
lower face.  There is no indication of severe incomplete 
paralysis of the seventh (facial) cranial nerve.  There were 
no findings of facial drooping, skin changes, or other 
objective findings.  Thus, a rating in excess of 10 percent 
is unwarranted.  38 C.F.R. § 4.124a, Code 8207 (1999).

The Board has also considered rating the veteran's left 
forehead injury with scar under diagnostic codes pertaining 
to the evaluation of scars.  Under 38 C.F.R. § 4.118, Code 
7800 (1999), slightly disfiguring scars of the head, face, or 
neck warrant a noncompensable evaluation.  A 10 percent 
rating requires that these scars be moderately disfiguring.  
A 30 percent rating requires evidence of severe scarring, 
productive of a marked and unsightly deformity of the 
eyelids, lips or auricles.  

Diagnostic Codes 7801 and 7802 apply to burn scars.  The 
evidence shows that the veteran's service-connected forehead 
scar is not due to burns.  Thus, these diagnostic codes are 
inapplicable in this case.  

Under 38 C.F.R. § 4.118, Codes 7803 and 7804, a 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  
This is the maximum rating available under these codes.  
Other scars may be rated based on the limitation of the part 
affected.  38 C.F.R. § 4.118, Code 7805 (1999).  

In this case, however, the veteran's forehead scar has been 
consistently described as well-healed.  There has been no 
indication, either subjective or objective, that his scar is 
disfiguring, poorly nourished, repeatedly ulcerated, tender 
and painful on objective demonstration, or results in any 
limitation of function.  In fact, the only manifestation of 
the veteran's forehead scar is numbness.  Thus, the Board 
finds that a rating in excess of 10 percent is not warranted 
under the criteria pertaining to the evaluation of scars.  38 
C.F.R. § 4.118, Codes 7800-7805 (1999).  

Likewise, the Board has considered the possibility of 
assigning a separate rating for the veteran's forehead scar.  
See Esteban, supra.  However, the evidence shows that the 
veteran's forehead injury with scar is manifested principally 
by numbness.  Thus, the symptomatology of the veteran's 
forehead scar is not separate and distinct from the 
symptomatology from the residuals of his forehead injury, 
namely, numbness of the face.  Thus, to assign a separate 
compensable rating for the veteran's forehead scar based 
solely on numbness would overcompensate him for the actual 
impairment of his earning capacity and would constitute 
pyramiding, which is specifically to be avoided pursuant to 
38 C.F.R. § 4.14.  

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The findings in this case, however, do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  It is noted that the veteran has not 
reported any lost time from work as a result of his 
disabilities, and the record does not reflect any periods of 
hospitalization for these disabilities since his service 
separation.  In fact, he indicated that he has received no 
medical treatment whatsoever for his disabilities since his 
separation from active service.  Under such circumstances, 
the provisions of 38 C.F.R. § 3.321 are not for application.


ORDER

An initial rating in excess of 10 percent for residuals of a 
blunt head injury, including headaches, dizziness, and 
trouble concentrating, is denied.

An initial rating in excess of 10 percent for an injury to 
the left forehead with scar is denied.


REMAND

As indicated above, in January 1998, the RO granted service 
connection for injury to the forehead with scar, status post 
blunt head trauma, effective September 27, 1995, the date of 
receipt of the veteran's claim.  By January 1999 rating 
decision, the RO determined that the January 1998 rating 
decision was clearly and unmistakably erroneous in failing to 
assign a separate 10 percent rating for headaches, status 
post blunt head trauma, effective September 27, 1995.  In 
February 1999, he submitted a Notice of Disagreement, arguing 
that he was entitled to an effective date earlier than 
September 27, 1995 for the award of service connection for a 
forehead injury and headaches, status post head trauma.  
However, a statement of the case addressing these earlier 
effective date issues has not been issued.  According to the 
Court, a remand for this action is necessary.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Similarly, the Board notes that by March 1999 rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial 10 percent rating.  Service connection 
for bilateral hearing loss was also denied on the basis that 
it had preexisted service and was not aggravated therein.  In 
August 1999, the veteran submitted a Notice of Disagreement 
with the denial of service connection for bilateral hearing 
loss, as well as the initial 10 percent rating assigned for 
tinnitus.  Because a statement of the case has not yet been 
issued on these matters, a remand is necessary.  Manlincon, 
12 Vet. App. at 240-41.

To ensure full compliance with due process requirements, the 
case is remanded for the following:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to an initial rating in 
excess of 10 percent for tinnitus, 
service connection for bilateral hearing 
loss, and entitlement to an effective 
date earlier than September 27, 1995 for 
the award of service connection for 
residuals of a blunt head injury, 
including headaches and a forehead injury 
with scar.  The statement of the case 
should include citation to the law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

